DETAILED ACTION
Claims 1-24 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is not limited to non-transitory embodiments. 

The Patent Trial and Appeal Board (“the Board”) in the recently decided precedential decision Ex parte Mewherter et al. (107 USPQ2d 1857) set forth a number of factors to be considered when determining whether a claim is directed to statutory subject matter.
(1) Extrinsic evidence relevant to the meaning as would be understood by one skilled in the art at the time of the effective filing date. As discussed by the Board, there are numerous references which indicate that the term "computer readable storage medium” encompasses both transient signals and non-transient embodiments. The current application which was filed after the dates of the references discussed by the Board. So, in accordance with this factor, the evidence shows that one of ordinary skill in the art at the time of the invention would have understood "computer readable media" to include transient signal embodiments. 
(2) Whether there is express intent in applicant’s specification to limit the term. Applicant’s stated definition includes both transitory and non-transitory embodiments (see [0176] published specification) and therefore does not expressly limit the term to non-transient embodiments.
(3) Whether the claim expressly limits the medium to “non-transitory" embodiments. In the present claims there is no expressed limit of the medium to non-transitory embodiments.
(4) Whether the claim implicitly limits the medium to “non-transitory" embodiments. In the present claims there is also no implicit limit of the medium to non-transitory embodiments.
Therefore after consider each of the factors as set forth by the Board, the claim is not limited to non-transitory embodiments and thus is directed to non-statutory subject matter.
For amendment involving computer-readable medium, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).
A non-transitory computer-readable storage medium…" in the claim(s) and this specific rejection will be withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



3.  	Claims 1, 6, 10, 12, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al (US 2013/0141599 A1).

As per claim 1, Kimura discloses an image stabilizing apparatus (fig. 4, imaging apparatus 1, lens 2) comprising: 

an image stabilizer that corrects the shake by moving a position on the basis of the shake detected by the shake detector (fig. 4, shake correction driver 9b, para 0032); 
a position detector that detects and outputs the position of the image stabilizer (fig. 4, focus detector 12, para 0031); 
a determinator that determines an extraction timing at which to extract the position of the image stabilizer on the basis of a timing at which an image sensor which shoots an image is exposed (fig. 4, exposure detector 13, para 0031); and 
an extractor that extracts the position of the image stabilizer, from the output of the position detector, at the extraction timing determined by the determinator (fig. 4, camera control circuit 25, para 0029 and 0030).

As per claim 6, Kimura further discloses the image stabilizing apparatus according to claim 1, wherein the image stabilizer is an image sensor (fig. 4, image sensor 6, para 0029-0033). 

As per claim 10, Kimura further discloses the image stabilizing apparatus according to claim 1, wherein the image stabilizer is an image stabilization lens (fig. 4, lens 2, optical system 3).

As per claim 12, Kimura further discloses the image stabilizing apparatus according to claim 1, further comprising: 


As per claim 23, Kimura further discloses a method of detecting a position of an image stabilizer, the method comprising: 
detecting shake; 
correcting the shake by moving the position of the image stabilizer on the basis of the detected shake; 
detecting and outputting the position of the image stabilizer; 
determining an extraction timing at which to extract the position of the image stabilizer on the basis of a timing at which an image sensor which shoots an image is exposed; and 
extracting, from the detected position of the image stabilizer, the position of the image stabilizer at the determined extraction timing (claim limitations have been discussed and rejected, see claim 1 above). 

As per claim 24, Kimura further discloses a computer-readable storage medium storing a program that, 
in an image stabilizing apparatus including a shake detector that detects shake, an image stabilizer that corrects the shake by moving a position on the basis of the shake detected by the shake detector, and a position detector that detects and outputs the position of the image stabilizer, 
causes a computer to function as: 

an extractor that extracts the position of the image stabilizer, from the output of the position detector, at the extraction timing determined by the determinator (claim limitations have been discussed and rejected, see claim 1 above, also see para 0097 in regards to computer-readable medium storing a program). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (US 2013/0141599 A1) in view of Imamura (US 2016/0006923 A1). 

As per claim 2, the image stabilizing apparatus according to claim 1, wherein a plurality of pixels are arranged in the image sensor in a matrix; and 
the determinator determines a central time of an exposure period for each line in the image sensor as the extraction timing.

Kimura fails to teach the claim limitations as recited above in claim 2. However, Imamura discloses an interchangeable lens digital camera comprising a CMOS sensor 21 with an array of pixels 99 driven by a CMOS driver 70 generating a vertical synchronization signal and a horizontal synchronization signal which defines the timing to start exposure for each scanning line in the CMOS sensor 21 (Imamura, fig. 6, CMOS sensor 21, scanning section 98, CMOS driver 70, see associated written description, also see para 0084, 0095 and 0096). 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kimura in view of Imamura, as a whole, by incorporating the CMOS pixel array sensor and driving functionality as disclosed by Imamura, into the imaging apparatus as disclosed by Kimura, because doing so would provide a more efficient way of driving the image sensor, thus being able to control the exposure of images being captured more efficiently. 


As per claim 3, the image stabilizing apparatus according to claim 1, wherein a plurality of pixels are arranged in the image sensor in a matrix; and 
the determinator determines a central time of an exposure period for each line at a set interval, among the lines in the image sensor, as the extraction timing.



Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kimura in view of Imamura, as a whole, by incorporating the CMOS pixel array sensor and driving functionality as disclosed by Imamura, into the imaging apparatus as disclosed by Kimura, because doing so would provide a more efficient way of driving the image sensor, thus being able to control the exposure of images being captured more efficiently.

As per claim 4, the image stabilizing apparatus according to claim 1, further comprising:  - 48 -10198999US01/P219-0626US 
a subject position detector that detects a position of a subject from an image captured by the image sensor, wherein a plurality of pixels are arranged in the image sensor in a matrix; and 


Kimura fails to teach the limitations as recited above in claim 4. However, Imamura discloses an interchangeable lens digital camera comprising an AF processor 73 used for detecting a subject within an image, further comprising a CMOS sensor 21 with an array of pixels 99 driven by a CMOS driver 70 generating a vertical synchronization signal and a horizontal synchronization signal which defines the timing to start exposure for each scanning line in the CMOS sensor 21 as pertaining to a subject detected by the AF processor 73 (Imamura, figs. 4, 6, 13A and 13B, AF processor 73, CMOS sensor 21, scanning section 98, CMOS driver 70, see associated written description, also see para 0084, 0086, 0095 and 0096). 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kimura in view of Imamura, as a whole, by incorporating the AF processor as well as CMOS pixel array sensor and driving functionality as disclosed by Imamura, into the imaging apparatus as disclosed by Kimura, because doing so would provide a more efficient way of detecting objects while driving the image sensor, thus being able to control the exposure of images being captured more efficiently.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (US 2013/0141599 A1) in view of Takeuchi (US 2010/0134639 A1). 

As per claim 5, the image stabilizing apparatus according to claim 1, further comprising: 
a smoothing circuit that carries out a smoothing process on time series information of the position of the image stabilizer output from the position detector,
wherein the extractor extracts the position of the image stabilizer at the extraction timing determined by the determinator, from the smoothed time series information of the position of the image stabilizer.

Kimura fails to teach the limitation as recited above in claim 5. However, Takeuchi discloses a camera shake correction apparatus comprising a cutoff changing unit 311 which performs a function of the high pass filter 302 and low pass filter 303 wherein a smoothing operation is done for the camera-shake correction lens target position and an image stabilization operation is performed based on the smoothing operation (Takeuchi, fig. 6, image stabilization control unit 204, high pass filter 302, low pass filter 303 cutoff changing unit 311, para 0095-0097). 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kimura in view of Takeuchi, as a whole, by incorporating the cutoff changing unit with high pass filter and low pass filter as disclosed by Takeuchi, into the imaging apparatus as . 


6.  	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (US 2013/0141599 A1) in view of Takeuchi (US 2015/0172546 A1). 

As per claim 7, the image stabilizing apparatus according to claim 1, further comprising: 
a second shake detector that detects shake; 
a second image stabilizer that corrects the shake by moving a position on the basis of the shake detected by the second shake detector; 
a second position detector that detects and outputs the position of the second image stabilizer; and 
a second extractor that extracts the position of the second image stabilizer, from the output of the second position detector, at the extraction timing- 49 -10198999US0 1/P219-0626US determined by the determinator.

Kimura fails to teach the limitations as recited above in claim 7. However, Takeuchi discloses an image shake correcting device comprising a shake correcting lens drive control unit 104 comprising a first shake sensor 201, a second shake sensor (i.e. second shake detector), 202, first shake correction control unit 203, second shake 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kimura in view of Takeuchi, as a whole, by incorporating the shake correcting lens drive control unit as disclosed by Takeuchi, into the imaging apparatus as disclosed by Kimura, because doing so would provide a more efficient way of stabilizing incoming image data, thus enhancing the quality of images being captured. 

  	As per claim 8, the combined teachings of Kimura in view of Takeuchi, as a whole, further disclose the image stabilizing apparatus according to claim 7, wherein the second image stabilizer (Takeuchi, fig. 2a, second shake correction control unit 204) is an image stabilization lens (para 0034).


7.  	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (US 2013/0141599 A1) in view of Tsubusaki (US 2015/0146011 A1).

As per claim 16, the image stabilizing apparatus according to claim 1, -51 -10198999US01/P219-0626USwherein the image stabilizing apparatus is formed on the same circuit board as the image sensor.
 
  	Kimura fails to teach the limitations as recited above in claim 16. However, Tsubusaki discloses a digital still camera 100 wherein the image stabilizing lens driving unit and the image pickup element 106 are located on the same circuit board (Tsubusaki, fig. 1, digital still camera 100, image stabilizing lens driving unit 111, image pickup element 106). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kimura in view of Tsubusaki, as a whole, by incorporating the image sensor and image stabilizing apparatus as disclosed by Tsubusaki, into the imaging apparatus as disclosed by Kimura, because doing so would provide a more efficient way of shrinking the imaging apparatus as a whole, thus being able to make the imaging apparatus more compact.


8.  	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (US 2013/0141599 A1) in view of Gyotoku (US 2018/0309930 A1).

  	As per claim 22, Kimura discloses an image processing apparatus comprising: 
  	a shake detector that detects shake; 

  	a position detector that detects and outputs the position of the image stabilizer; 
  	a determinator that determines an extraction timing at which to - 53 -10198999US01/P219-0626US extract the position of the image stabilizer on the basis of a timing at which an image sensor which shoots an image is exposed; and 
  	an extractor that extracts the position of the image stabilizer, from the output of the position detector, at the extraction timing determined by the determinator, and wherein the information includes a shake amount detected by the shake detector and the position of the image stabilizer extracted by the extractor (claim limitations have been discussed and rejected, see claim 1 above). 

  	Kimura fails to teach a motion vector detector that detects a motion vector indicating movement of a subject on the basis of an image captured by an image sensor, and an acquisition circuit that acquires the motion vector detected by the motion vector detector and information from an image stabilizing apparatus, a moving amount detector that detects a movement amount of the subject on the basis of the information acquired by the acquisition circuit. However, Gyotoku discloses an imaging apparatus for shake correction comprising a motion vector detection unit 141 for detecting motion of an object, a camera control unit 132 that acquires the motion vector from the motion vector detection unit 141 and an object angular velocity calculation unit which detects the angular velocity of a main object based on the motion vector data from the motion vector detection unit 141 (Gyotoku, fig. 1, motion vector detection unit 41, camera 

   	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kimura in view of Gyotoku, as a whole, by incorporating the camera signal processing circuit and camera control unit as disclosed by Gyotoku, into the imaging apparatus as disclosed by Kimura, because doing so would provide a more efficient way of detecting objects based on motion, thus being able to track objects of interest during imaging. 


Allowable Subject Matter
9.  	Claims 9, 11, 13-15, and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845.  The examiner can normally be reached on M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN H MOREHEAD III/Examiner, Art Unit 2697